DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/11/21 (hereinafter “03/11/21 Amendment") has been entered, and fully considered.

Response to Amendment
3.	In the 03/11/21 Amendment, claims 1, 2, 4, 5, 11, 13-16, 22, 24-26, 28, 31-33, 40, & 44 were amended, and claims 3, 6-10, 12, 17-21, 30, 34, & 35 were cancelled.  No claims were newly added.  Accordingly, claims 1, 2, 4, 5, 11, 13-16, 22-29, 31-33, & 36-48 are now pending in the application.
4.	The 03/11/21 Amendment has overcome the claim objections, and the rejections under §§ 112(b) & 103 previously set forth in the Final Office Action mailed 12/28/20.
5.	As a result of the 03/11/21 Amendment:
a.	New rejections under §§ 112(b) & 103 are set forth herein, necessitated by Applicant’s Amendment;
b.	Independent claim 40 and its dependent claims 11, 32, 33, 41, 42, & 43 are allowed for the reasons set forth in detail below; and


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 28-29 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 28 does not end with a period “.”, but rather concludes with a semi-colon “;”.  It is not clear whether this is the result of a typographical error, or whether additional limitations were intended to be included following the semi-colon, but were inadvertently omitted.  As such, the metes and bounds of the claim are not clear.  Clarification is required.
9.	Claim 29 recites the limitation “the one or more ESU adaptor cables” in lines 1-2.  There is insufficient antecedent basis for the recitation of ESU adaptor cables in the claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 1, 2, 4, 5, 23, 24, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over EP1112720A1 to Stockert (“Stockert”) in view of U.S. Patent No. 4,166,465 to Esty et al. ("Esty"), and further in view of U.S. Patent Application Publication No. 2003/0040741 to Fleenor et al. (“Fleenor”), U.S. Patent Application Publication No. 2009/0299157 to Telfort et al. (“Telfort”), and U.S. Patent Application Publication No. 2016/0066483 to Fukuda et al. (“Fukuda”).  NOTE: Citations to Stockert herein will be to the paragraphs of the machine translation thereof which was previously made of record.  
13.	Regarding claim 1, and with reference to annotated FIG. 2 of Stockert (provided below), Stockert teaches a cable connection system [FIG. 2] for selectively connecting an electrosurgical return electrode [(31) – ¶[0047]; FIG. 2] to multiple Electro-Surgical Units (ESUs) [HF generators (1)-(10) - ¶’s [0034], [0035], [0047]; FIG. 2] simultaneously, the cable connection system comprising:
a first return cable [e.g., indicated in annotated FIG. 2 (below) – associated with HF generator (1)] that provides at least a portion of an electrical path between the return electrode [(31)] and a first ESU [e.g., HF generator (1) - ¶’s [0034], [0035], [0047]; FIG. 2]…;
a second return cable [e.g., indicated in annotated FIG. 2 (below) – associated with HF generator (10)] that provides at least a portion of an electrical path between the return electrode [(31)] and a second ESU [e.g., HF generator (10) - ¶’s [0034], [0035], [0047]; FIG. 2]…; and

    PNG
    media_image1.png
    454
    761
    media_image1.png
    Greyscale

Annotated FIG. 2 of Stockert
a junction [as broadly as claimed, the right-hand most “dot” as labelled in annotated FIG. 2 (above)] … configured to divide electrosurgical current communicated from the return electrode such that a first portion of the electrosurgical current is communicated to the first ESU [(1)] and a second portion of the electrosurgical current is communicated to the second ESU [(10)] [see, e.g., ¶’s [0007]-[0009], [0011], [0013], [0017]; FIG. 2].
	A.	First Return Cable with First Connector [Esty] 
While Stockert teaches that the device is provided in modular construction [see ¶[0023]], Stockert does not explicitly teach:
the first return cable comprising a first connector that is connectable to the electrosurgical return electrode.
Esty, in a similar field of endeavor, teaches an electrosurgical ground pad (10) comprised of a dispersive electrode [col. 4, ll. 4-8].  A tab or extension (20) projects from one end of electrode (12) and is exposed in manner to facilitate fastening of an electrical connector (15) which is disposed at a terminal end of a cable (22) [col. 4, ll.14-21; FIG. 2].  

It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Stockert such that the first return cable comprise a first connector that is connectable to the electrosurgical return electrode (e.g., selectively connected to and disconnected from the return electrode) so as to allow for, e.g., disposal of the return electrode without also disposing of the first return cable such that the first return cable can be re-used at a later time with different return electrode(s).  
	B.	Selective Connections to the First and Second ESU’s [Fleenor]
Again, while Stockert teaches that the device is provided in modular construction [see ¶[0023]], the combination of Stockert and Esty does not teach:
[the first return cable comprising] a second connector that is configured to be selectively connected to and disconnected from the first ESU; [and]
[the second return cable comprising] a second connector at a second end thereof, the second connector being configured to be selectively connected to and disconnected from the second ESU.
However, it was well known in the art, before the effective filing date of the claimed invention, to provide return cables with connectors for allowing selective connection of return cables to ESUs.
	As an example, Fleenor, in a similar field of endeavor, teaches that an electrical connector (36), providing the electrical connection between an electrosurgical return electrode (32) and an electrosurgical generator (10), can be releasably connected to (and therefore selectively connected to and disconnected from) electrosurgical generator (10) as with clamps, threaded inserting elements, or a plug capable of transmitting electrical energy, such as but not limited to, a banana plug, a phone jack, an Ethernet jack, a coaxial connector, or the like [Fleenor, ¶’s [0064], [0067]]. 
e.g., an ESU needed to be repaired or replaced, not to mention increasing the overall flexibility/configurability of the system.  Further, such a modification amounts merely to the substitution of one known connection configuration for another, yielding predictable results to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	C.	Integral Junction and Associated Connections [Telfort & Fukuda]  
	As noted above, Stockert teaches that the junction divides electrosurgical current communicated from the return electrode such that a first portion of the electrosurgical current is communicated to the first ESU and a second portion of the electrosurgical current is communicated to the second ESU.  As such, the junction in Stockert essentially serves as a splitter.  Again, while Stockert teaches that the device is provided in modular construction [see ¶[0023]], Stockert is silent as to the nature of the particular connections between the junction, the first return cable, and the second return cable. 
	As such, the combination of Stockert, Esty, and Fleenor does not teach: 
	the junction [being] integrally formed with the first return cable; [and]
 	the junction comprising a junction connector configured to have [a] first connector [at a first end] of the second return cable selectively connected thereto and disconnected therefrom. 
Telfort, in a similar field of endeavor, teaches a splitter cable (620) comprising a housing (607) [a “junction”] where three cable sections [(630a), (630b), & (622)] are joined [¶’s either of cable sections (630a) or (630b) can be integral with the housing while the other is selectively connected thereto via a connector (631) [“junction connector”], or that both can be integral with the housing [¶’s [0075], [0076], FIG. 6A]. 
As such, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, and Fleenor such that the junction comprise a housing having, for example, the first return cable integrally formed therewith, while the second return cable is selectively connected thereto and disconnected therefrom via a junction connector, since this configuration was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known configuration to the device of Stockert/Esty/Fleenor, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Finally, it is noted that the junction housing in Telfort comprises a splitter configuration wherein three cables are joined.  However, it was well known in the art, before the effective filing date of the claimed invention, to provide a junction configuration wherein a first cable extends through the junction, while a second cable is “spliced” to the first cable in the junction.  
	As an example, Fukuda in a similar field of endeavor, teaches a first electrical line (11) connected/joined with a second electrical line (12) at an intermediate splice portion (25) of first line (11) [see ¶’s [0029], [0030], and the excerpt of FIG. 3 of Fukuda provided below].  

    PNG
    media_image2.png
    117
    351
    media_image2.png
    Greyscale

Excerpt of FIG. 3 of Fukuda
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, i.e., to run between the return electrode and the first ESU] while the second return cable be selectively connected thereto and disconnected therefrom via a junction connector, since this configuration was recognized as part of the ordinary capabilities of one skilled in the art, and one of ordinary skill in the art would have been capable of applying this known configuration to Stockert, Esty, Fleenor, and Telfort, and the results would have been predictable to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
14.	Regarding claim 2, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
Stockert (as modified above) further teaches wherein a portion of the first return cable functions as a common return cable that provides at least a portion of an electrical path between the return electrode and each of the first and second ESUs [e.g., the connection indicated in annotated FIG. 2 (above) extending between the junction and the return electrode (31)].
15.	Regarding claims 4 & 5, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 2 for the reasons set forth in detail (above) in the Office Action.        
Stockert (as modified above in the rejection of claim 1 to include the connector (15) of Esty that can be selectively connected to and disconnected from the return electrode) further teaches wherein the first connector of the first return cable is selectively connectable to and disconnectable from the return electrode (claim 4), and wherein the first connector of the first return cable is semi-permanently connectable to the return electrode (claim 5) [as broadly as claimed, the connector may be selectively connectable to (attached or removed from) the return electrode, or left attached for a lengthy duration of time (thereby considered “semi-permanent”), or left attached forever (thereby considered “permanent”)].     
claim 23, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
Stockert further teaches wherein the first and second return cables have different lengths from one another [with reference to FIG. 2, note the length of the first return cable which extends from the first ESU [HF generator (1)] to the junction, which is longer than the length of second return cable which extends from the second ESU [HF generator (10)] to the junction].
17.	Regarding claim 24, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
Stockert (as modified above in the rejection of claim 1) further teaches wherein the second connector of each of the first and second return cables is configured to be selectively connectable to the first ESU and/or the second ESU [both the first return cable and the second return cable were modified to use the same connector of Fleenor – see the rejection of claim 1 above – hence each would be configured to be selectively connectable to the first ESU and/or the second ESU]. 18.	Regarding claim 31, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
As set forth above in the rejection of claim 1, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches that the junction comprises a junction connector for selective connection of the second return cable.
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach wherein the junction comprises one or more additional junction connectors for selective connection with one or more additional return cables.
multiple ESUs [HF generators (1)-(10) - ¶’s [0034], [0035], [0047]; FIG. 2], it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda to include additional junction connectors for selective connection with one or more additional return cables, as needed, depending on the number of ESUs being utilized at a given time, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

19.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2018/0358739 to De Dios Martin ("De Dios Martin").
20.	Regarding claim 13, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach:
wherein the junction further comprises a cover for selectively covering the junction connector when the second return cable is disconnected from the junction connector.
De Dios Martin, in a similar field of endeavor, teaches a cover assembly (100) for protecting a jack receptacle (206) of a connector (200) from dust and other contaminants when the modular connector is not engaged with a plug (300) [see ¶[0024] (“One skilled in the art will appreciate that the cover assembly 100 may be used in conjunction with a wide variety of modular type connector jacks…”)].  De Dios Martin further teaches that cover assembly (100) includes a cover portion (110) rotatably connected to a base portion (150) via a living hinge 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda such that the junction further comprises a cover for selectively covering the junction connector when the second return cable is disconnected from the junction connector so as to provide the benefit of protecting against dust, dirt or other contaminants.  Such contaminants may cause corrosion, unintended conduction or adhesion of components that impedes their movement [De Dios Martin, ¶[0003]].

21.	Claims 14 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2004/0256188 to Harcourt (“Harcourt”).  
22.	Regarding claims 14 & 15, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach:
wherein the first return cable is selectively extendable from and retractable at least partially into the junction (claim 14); nor 
wherein the junction comprises a winding device that enables the selective extension and retraction of the first return cable (claim 15).
Harcourt, in a similar field of endeavor, teaches a retractable cable assembly (1) for use in a wide variety of different situations [e.g., ¶’s [0095], [0030]-[0034]], and which may comprise a stand-alone unit [¶[0029]].  The assembly (1) comprises a housing (2) [broadly a “junction”] e.g., ¶’s [0060], [0069], [0092], [0102]], and that a flexible circuit board (FCB) provides a connection between retractable cable (4) and socket (6) [e.g., ¶’s [0069], [0071], [0072], [0078]; FIGS. 1-4]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda such that the first return cable is selectively extendable from and retractable at least partially into the junction, and wherein the junction comprises a winding device that enables the selective extension and retraction of the first return cable, in order to, for example, provide a desired length of cable, while also preventing the operating environment from becoming “cluttered” with a wide variety of instruments and extended cables which a surgeon may only use intermittently.  

23.	Claims 25-29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda, as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2003/0078572 to Pearson et al. ("Pearson").
24.	Regarding claims 25 & 26, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach:
claim 25); nor 
wherein the second connectors of the first and second return cables are interchangeably connectable to a common ESU connection (claim 26). 
However, it was well known in the art, before the effective filing date of the claimed invention, that systems employing multiple bipolar and/or monopolar instruments would often have incompatibility issues between such instruments and the generator(s) to which they were intended to be connected.  This is evidenced by the well-known and art-recognized use of adaptors in scenarios where surgical devices (and their associated cables/connectors) are incompatible with generators.  
As an example, Pearson, in a similar field of endeavor, teaches an adapter to couple a dissimilar, normally incompatible radiotherapeutic probe and radio frequency generator, which  includes an adapter body having a proximal connector to be coupled to the generator, a distal connector to be coupled to the dissimilar, normally incompatible radiotherapeutic probe, and one or more electrical elements to emulate one or more operating parameters of a compatible, native radiotherapeutic probe to interface the generator with the dissimilar, normally incompatible radiotherapeutic probe [Pearson, Abstract; see also ¶’s [0026], [0028], [0030], [0031], [0039], [0040]]. 
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda to include the universal adapter of Pearson, thereby providing a more enhanced, versatile system  wherein incompatible probes/devices from competing manufactures may be used together, which provides the benefit of enabling a physician to take advantage of state-of-the-art probe technology or the best probe for the job instead of being locked into only using probes compatible with the current generator being used or having to obtain a new generator, as explicitly taught by Pearson [e.g., ¶[0040]].    
incompatible with generators (different types of connectors), but would not be needed in scenarios wherein the surgical devices (and their associated cables/connectors) are compatible with generators (the same type of connectors). 
25.	Regarding claims 27-29, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach:
one or more adaptor cables (claim 27); 
wherein the one or more adaptor cables are selectively connectable between one or more of: the first return cable and the first ESU; the second return cable and the second ESU; the first return cable and the electrosurgical return electrode; and the second return cable and the junction (claim 28); nor 
wherein the one or more ESU adaptor cables enables connection between otherwise incompatible connectors (claim 29).
However, it was well known in the art, before the effective filing date of the claimed invention, to utilize adaptor cables to facilitate the connection of dissimilar or incompatible devices and generators. 
As an example, Pearson, in a similar field of endeavor, teaches an adapter connection system (275) for coupling a dissimilar, normally incompatible probe (245) and generator (250) [Pearson, ¶[0028]; FIG. 2B].  Pearson teaches that the connection system includes adapter (240) and cables (265, 270) for connecting probe (245) to generator (250), and that the cables (265, 270) may be separate from, or integral with, the adapter (240).  Pearson further teaches that the adapter connection system (275) may allow a single, universal adapter (240) to be used Another aspect of the invention includes a kit of different types of adapters for coupling 1) a variety of different types of probes with one or more types of dissimilar, normally incompatible generators, and/or 2) a variety of different types of generators with one or more types of dissimilar, normally incompatible probes. The kit may include one or more intermittent connectors, e.g., cable(s), that may be required to couple the dissimilar, competitive probe and generator. The adapter(s) may include one or more integral cables or other connectors to couple the dissimilar, normally incompatible probe and generator. Instead of different types of adapters, the kit may include a single type of adapter and one or more different types of connectors for coupling 1) a variety of different types of probes with one or more types of dissimilar, normally incompatible generators, and/or 2) a variety of different types of generators with one or more types of dissimilar, normally incompatible probes”)].    
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda so as to enable connection between otherwise incompatible connectors (i.e., incompatible connectors of a device and an ESU), as taught by Pearson, so as to provide the benefit of enabling a physician to take advantage of state-of-the-art probe technology or the best probe for the job instead of being locked into only using probes compatible with the current generator being used or having to obtain a new generator, as explicitly taught by Pearson [e.g., ¶[0040]].    

26.	Claims 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda, further in view of U.S. Patent Application Publication No. 2009/0301754 to Morley-Smith et al. ("Morley-Smith").
claims 36-39, the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.        
The combination of Stockert, Esty, Fleenor, Telfort, and Fukuda does not, however, teach:
wherein the first and second return cables are selectively joinable together along at least a portion of their respective lengths (claim 36); 
wherein the first return cable comprises an interior retention area extending along at least a portion of its length and which is configured to have the second return cable selectively disposed therein (claim 37);
wherein the first return cable comprises an opening along at least a portion of its length and through which the second return cable is selectively insertable into or removable from the interior retention area (claim 38); nor 
wherein at least a portion of the first return cable has a substantially C-shaped cross-section (claim 39).
Morley-Smith, in a similar field of endeavor, teaches a cable management system [¶[0001]], including a first cable [conductor (104) - ¶[0021]; FIG. 1] and a second cable [conductor (102) - ¶[0021]; FIG. 1]:
wherein the first [(104)] and second [(102)] cables are selectively joinable together along at least a portion of their respective lengths [via mating feature (106) - ¶[0021]; FIG. 1]; 
wherein the first cable [(104)] comprises an interior retention area [coupling groove (108) of mating feature (106) - ¶[0021]; FIG. 1] extending along at least a portion of its length [FIG. 1] which is configured to have the second return cable [(102)] selectively disposed therein [¶[0021]; FIG. 1];
wherein the first cable [(104)] comprises an opening along at least a portion of its length [the opening into coupling groove (108) - ¶[0021]; FIG. 1] and through which the second return cable [(102)] is selectively insertable into or removable  from the interior retention area [¶[0021]; FIG. 1]; and 
wherein at least a portion of the first cable [(104)] has a substantially C-shaped cross-section [mating feature (106) of first cable (104) has a substantially C-shaped cross-section –see FIG. 1].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, and Fukuda such that the first and second return cables are selectively joinable together along at least a portion of their respective lengths, the first return cable comprises an interior retention area extending along at least a portion of its length which is configured to have the second return cable selectively disposed therein, the first return cable comprises an opening along at least a portion of its length and through which the second return cable is selectively insertable into or removable from the interior retention area, and wherein at least a portion of the first return cable has a substantially C-shaped cross-section, all as taught by Morley-Smith, so as to provide the advantages/benefits of a cable organizer that routes cables while preventing cable tangling [Morley-Smith, e.g., ¶[0002]].

28.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stockert, Esty, Fleenor, Telfort, Fukuda, and Harcourt, as applied to claim 14 above, and further in view of De Dios Martin. 
29.	Regarding claim 16, the combination of Stockert, Esty, Fleenor, Telfort, Fukuda, & Harcourt teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.        

wherein the junction comprises a cover for selectively covering the first return cable when the first return cable is retracted into the junction.
De Dios Martin, in a similar field of endeavor, teaches a cover assembly (100) for protecting a jack receptacle (206) of a connector (200) from dust and other contaminants when the modular connector is not engaged with a plug (300) [see ¶[0024] (“One skilled in the art will appreciate that the cover assembly 100 may be used in conjunction with a wide variety of modular type connector jacks…”)].  De Dios Martin further teaches that cover assembly (100) includes a cover portion (110) rotatably connected to a base portion (150) via a living hinge (118) to open or close an opening (120) defined by the base portion that corresponds to the shape of the jack receptacle (206) [¶[0024]].  
Even though De Dios Martin teaches that the cover assembly provides protection when the modular connector is not engaged with a plug, Examiner notes that such a cover would offer similar protection to the junction of Stockert, Esty, Fleenor, Telfort, Fukuda, & Harcourt when the first return cable is retracted into the junction, in that it would protect from dust, dirt or other contaminants that might otherwise come into contact with electrically conductive elements inside the junction (if a cover were not present) [see De Dios Martin, ¶[0003]]. 
Accordingly, It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Stockert, Esty, Fleenor, Telfort, Fukuda, & Harcourt such that the junction comprises a cover for selectively covering the first return cable when the first return cable is retracted into the junction so as to provide the benefit of protecting against dust, dirt or other contaminants.  Such contaminants may cause corrosion, unintended conduction or adhesion of components that impedes their movement [De Dios Martin, ¶[0003]].


Allowable Subject Matter

30.	Claims 11, 22, 32, 33, & 40-48 are allowed.

31.	Regarding independent claim 40 (and its dependent claims 11, 32, 33, 41, 42, & 43), neither Stockert, nor the other references of record, teach all the limitations of, or render obvious, the claimed electrosurgical system including “an electrosurgical return electrode, the electrosurgical return electrode comprising a junction integrally formed therewith, the junction comprising a first connector and a second connector, the junction being configured to divide electrosurgical current into a first portion of the electrosurgical current that is communicated from the electrosurgical return electrode via the first connector and a second portion of the electrosurgical current is communicated from the electrosurgical return electrode via the second connector,” in combination with the other limitations of independent claim 40.  
More particularly, the references of record fail to teach a return electrode having an integrally formed junction that is configured to divide and communicate electrosurgical current from the electrosurgical return electrode to first and second ESU’s via the first and second connectors, respectively.  

32.	Regarding independent claim 44 (and its dependent claims 22 & 45-48), neither Stockert, nor the other references of record, teach all the limitations of, or render obvious, the claimed cable connection system for selectively connecting an electrosurgical return electrode to multiple Electro-Surgical Units (ESUs) simultaneously, including, inter alia, a first return cable that provides at least a portion of an electrical path between the return electrode and a first ESU, a second return cable that provides at least a portion of an electrical path between the return electrode and a second ESU, the second return cable including a junction that is integrally formed with a proximal end of the second return cable, and which is selectively connectable to and disconnectable from the first return cable in such a manner as to create a non-conductive, capacitive electrical connection between the first and second return cables, and wherein the junction is configured to divide electrosurgical current communicated from the return electrode such that a first portion of the electrosurgical current is communicated to the first ESU via the first return cable and a second portion of the electrosurgical current is communicated to the second ESU via the second return cable.

Response to Arguments
33.	Applicant’s arguments concerning the prior rejection of independent claim 1 under
§ 103 have been fully considered and are persuasive (in view of the current Amendment to
independent claim 1).  Therefore, this rejection has been withdrawn. However, upon
further consideration, new grounds of rejection under § 103 are set forth in detail above,
necessitated by Applicant’s Amendment.
34.	Independent claim 40 and its dependent claims 11, 32, 33, 41, 42, & 43 are allowed for the reasons set forth in detail above. 
35.	Independent claim 44 and its dependent claims 22 & 45-48 are allowed for the reasons set forth in detail above.

Conclusion
36.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  

/BCB/
Examiner, Art Unit 3794
 

                                                                                                                                                                                                        

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794